NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NAPOLEON OLIVERA,                               No. 20-16631

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00896-APG-VCF

 v.
                                                MEMORANDUM*
CHURCH, Officer,

                Defendant-Appellee,

and

CLARK COUNTY NV/CCDCDEF; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                              Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Nevada state prisoner Napoleon Olivera appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims relating to his pretrial detention. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal for failure to serve the

summons and complaint under Federal Rule of Civil Procedure 4(m). Oyama v.

Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion by dismissing Olivera’s action

because Olivera failed to effect timely and proper service of the summons and

complaint on defendant Church and did not show good cause for the failure,

despite being given notice and an opportunity to do so. See Fed. R. Civ. P. 4(m)

(district court may dismiss a claim for failure to serve, after providing notice to the

plaintiff and absent a showing of good cause for failure to serve); Sheehan, 253

F.3d at 512 (discussing Rule 4(m)’s “good cause” standard).

      AFFIRMED.




                                           2                                    20-16631